Case: 09-60920     Document: 00511271300          Page: 1    Date Filed: 10/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 22, 2010
                                     No. 09-60920
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MARIA GOMEZ-DIAZ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 133 898


Before KING, BENAVIDES and ELROD, Circuit Judges.
PER CURIAM:*
        Maria Gomez-Diaz, a native and citizen of Honduras, petitions for review
of the decision of the Board of Immigration Appeals (BIA) denying her motion
to reopen her in absentia removal proceeding. Her central argument is that an
in absentia order was improper because she did not receive notice of the hearing
and she did not have an address required by § 239(a)(1)(F)(i) of the Immigration
and Nationality Act, 8 U.S.C. § 1229(a)(1)(F)(i), to provide to authorities.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60920   Document: 00511271300 Page: 2        Date Filed: 10/22/2010
                                No. 09-60920

      The BIA’s finding that Gomez-Diaz failed to provide authorities with a
current mailing address is supported by substantial evidence in the record. See
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).              The Board’s
determination that her failure to provide a current address precluded her from
receiving notice of her removal hearing is correct.      See § 1229(a); Gomez-
Palacios, 560 F.3d 354, 359 (5th Cir. 2009). Likewise, her failure to provide an
address precludes her from obtaining rescission of the in absentia order of
removal. See 8 U.S.C. § 1229a(b)(5)(C)(ii); Gomez-Palacios, 560 F.3d at 360-61.
      Gomez-Diaz’s remaining arguments, creative though unsupported by
controlling authority, do not overcome the highly deferential abuse of discretion
standard of review. See Maknojiya v. Gonzales, 432 F.3d 588, 588-89 (5th Cir.
2005). The petition for review is DENIED.




                                       2